Emery, V. C.
The fund, which has been declared to have been a trust fund, was actually invested in the purchase of the farm of the defendant T. Owen Aller, and with the intention of making an investment of this fund, put in Mrs. Aller’s hands for that purpose, as her husband knew. It was not intended to be lent to Mr. Aller simply on his personal security. As between cestui que trust and trustee and all persons claiming under the trustee otherwise than by purchase for valuable consideration without notice, all property belonging to the trust, however changed or altered, continues to be subject to or affected by the trust. Bohle v. Hasselbroch, 19 Dick. Ch. Rep. 334, 336; Perry Trusts § 828, &c. The amount found to be due must therefore be declared to be a lien or charge upon the farm, and complainant is entitled also to a decree against the defendant T. *70Owen. Aller for the payment of the amount found due, such payments to be credited as payments upon the notes of Aller held by the defendants Mrs. Aller and Margaret Janies as evidences of indebtedness for the trust funds invested in the farm. There will be no decree for personal liability for the loan against Mrs. Aller or any other of the daughters. The evidence shows that •the father knew the money given to Mrs. Aller for investment had been invested in the Aller farm, and that he was satisfied with the investment. It was made in good faith by Mrs. Aller and she is not to be held personally responsible. The decree in this ease can go no further than this settlement of the complainant’s right to follow the trust fund and cannot extend to the settlement as between the defendants Mrs. Aller and Margaret and the other defendants of their rights as against each other, arising out of the payment alleged to have been made by them to Mrs. Hoffman and Mrs. Johnson for their share of the trust fund, and the decree will be declared not to affect such rights.
Complainant is entitled to costs.